IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,616-01


                         EX PARTE CARLOS R. SONESEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 007-0153-09 IN THE 7TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

        Applicant contends that counsel was ineffective and that he is actually innocent. The trial

court made findings of fact addressing Applicant’s ineffective assistance of counsel allegations, but

did not address his actual innocence claim. Applicant has alleged facts that, if true, might entitle him

to relief. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.
                                                                                                      2

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that newly discovered evidence proves his innocence. The trial court shall make specific

findings assessing the credibility of the statement that Applicant never penetrated the complainant,

and addressing whether her statement is “newly discovered.” The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: September 17, 2014
Do not publish